Title: To James Madison from John Decker and James Campbell, 31 January 1812
From: Decker, John,Campbell, James
To: Madison, James


Sir,
H. B. M. Ship Volontaire Gibraltar January 31st. 1812
I sailed from New York about Fifteen Months back in the Febra Schooner belonging to Boston, bound to Terragona, and on our Passage was taken by a French Privateer and carried into Marseilles, where I lost the protection I got from the Custom House Philadelphi. The Consul at Marseilles having seen my Protection as soon as we were carried in and having Proofs of my being an American, gave me another, the Copy of which is on the other side. There not being any Vessels but one in Marseilles bound to America and she fully Manned, the Consul sent me on to Bordeaux where I shipped in the Henry Schooner of Baltimore Captain James Newman, to whom if you think proper to apply you will find that I was sent by the Deputy Consul, Christopher Myers, as Mr. Lee was at Paris. We had not been Twenty four hours out before she was taken by the Hermeide and Acasta Frigates and carried into Plymouth. As Captain Newman expected the vessel to be Condemned, he advised me not to stay by her. I went from there to Cowes in the Isle of wight, were being in great Distress for want of Cloathes and Money, and no American Vessels wanting hands, I shipped on board an English Brig bound to Gibraltar from which I was impressed by the Volontaire Captain Waldegrave, and the Consul here will not do anything for me as I was impressed out of an English Vessel. I hope you will have the Goodness to take it into your Consideration, and clear me as I have been, and am now in great distress having been twice taken since I Left America and that my distress will be an excuse for the Liberty I have taken in troubling you with this.
There is also a Young Man in the name of James Campbell that was impressed by the same Frigate from a Baltimore protection No 64 out of an English Brig. He was taken in the Henry Schooner at the same time I was. Your having the goodness to direct the Consul in London to procure our enlargement, will ever be remembered with gratitude by Sir, Your most Obedient, humble servants
John DeckerJames Campbell
 